                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
DMP:SME                                             271 Cadman Plaza East
F. #2017R00019                                      Brooklyn, New York 11201



                                                    February 17, 2021

By ECF

The Honorable Margo K. Brodie
Chief United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


               Re:    United States v. Lawal Babafemi
                      Docket No. 13-CR-109 (MKB) x

Dear Chief Judge Brodie:

                The government respectfully submits this letter in response to defendant Lawal
Babefemi’s motion for a modification of an imposed term of imprisonment, pursuant to Title 18,
United States Code, Section 3582(c)(1)(A), initially filed as a pro se submission on August 21,
2020 and followed by a supplemental brief by appointed counsel, filed on January 22, 2021
(collectively, the “motion” or “Def. Mot.”).

               On April 29, 2014, the defendant pled guilty before the Honorable John Gleeson
to Counts One and Two of the indictment, which charged him with conspiring to provide and in
fact providing material support and resources, including services and personnel, including
himself, to al-Qaeda in the Arabian Peninsula (“AQAP”), in violation of Title 18, United States
Code, Section 2339B(a)(1). (ECF Docket Entry No. 32). He was sentenced on August 12, 2015
to 180 months’ imprisonment on Count One and to 84 months’ imprisonment on Count Two, to
run consecutively, with credit for time served since the defendant’s arrest on August 19, 2011, in
Nigeria, which represented a downward variance from the Sentencing Guidelines (“U.S.S.G.” or
“Guidelines”) range, which was calculated as 292 to 360 months. See Government Sentencing
Memorandum dated April 24, 2015, ECF Docket Entry No. 59, at 6.

               The defendant now seeks a substantial reduction of his sentence due to the
COVID-19 pandemic and his own health conditions. For the reasons set forth below, the
defendant fails to demonstrate “extraordinary and compelling reasons” warranting the requested
relief. Additionally, consideration of the 18 U.S.C. § 3553(a) factors merits his continued
detention. Accordingly, the Court should deny the defendant’s motion.
       I.      Offense Conduct and Background

                In 2010, Lawal Babafemi, a Nigerian citizen, travelled to Yemen, seeking to join
and train with AQAP. (Government Sentencing Memorandum at 2.) In January 2011, after
being deported to Nigeria for lacking proper identification papers, Babafemi again travelled to
Yemen, where he met an AQAP facilitator and was transported to an AQAP safehouse. (Id. at 2-
3.) There, he took an oath of allegiance to AQAP. (Id. at 3.) Notably, one of AQAP’s primary
goals was to attack the United States directly. Around the time Babafemi sought to join and train
with AQAP, the terrorist organization claimed responsibility for the attempted Christmas Day
2009 bombing of a Detroit-bound passenger plane from Europe by Umar Farouk Abdulmutallab,
and an October 2010 plot to send explosive-laden packages on U.S.-bound cargo flights. 1

               While in Yemen, Babafemi became close with Samir Khan, an American citizen
and the head of AQAP’s English-language media wing. (Id. at 2.) In 2010, Khan founded
Inspire Magazine, an English-language online publication, produced by AQAP, a typical issue of
which contained exhortations to violence, justifications for the killing of civilians in terrorist
attacks, and instructions for the preparation of bombs and improvised explosive devices. (Id. at
2-3.) Babafemi contributed writing and editing assistance to Inspire. (Id. at 4.) He also wrote
English rap lyrics about jihad for the purpose of inspiring people in English-speaking countries
to conduct their own terrorist attacks without central direction from AQAP. (Id.)

               Babafemi’s original goal on arriving in Yemen was to stay and fight with AQAP
in that country. (Id. at 5.) But after consulting extensively with Anwar al-Awlaki, a senior
AQAP leader, Babafemi decided to return to Nigeria and recruit others to join the group. (Id.)
He was given the equivalent of $8,600 in cash to fund those efforts. (Id.) Back in Nigeria,
Babafemi attempted to recruit multiple people to al-Qaeda. (Id. at 6.)

               The individuals with whom Babafemi directly dealt—Samir Khan and Anwar al-
Awlaki—played significant roles in spreading the message of jihad to English-speaking
audiences. Indeed, even today, nearly 10 years after his death, al-Awlaki is still commonly
regarded as the leading figure inciting English-speaking Muslims to participate in violent jihad.

                In August 2011, Babafemi was arrested in Nigeria. (Id.) In February 2013, he
was indicted in the Eastern District of New York and in September 2013, he was extradited here
from Nigeria. (Id.) Count One of the indictment charged that the defendant conspired to provide
material support to a foreign terrorist organization, in violation of 18 U.S.C. § 2339B(a)(1).
Count Two charged that the defendant provided and attempted to provide material support to a
foreign terrorist organization, in violation of 18 U.S.C. § 2339B(a)(1). Count Three charged the
use of a firearm, including a machinegun, and the brandishing and discharge of a firearm, in
violation of 18 U.S.C. § 924(c). This count carried a 10-year mandatory minimum sentence, to

       1Among other significant terrorist attacks, AQAP has also claimed responsibility for the
2015 shooting rampage at the offices of the French satirical newspaper Charlie Hebdo, where 12
people were killed and 11 injured, and for the shooting at Pensacola Naval Air Station on
December 6, 2019, when a gunman shot, wounded and killed numerous people at the U.S. naval
base.



                                                2
run consecutive to any sentence on the material support counts. Count Four charged conspiracy
to use a firearm, including a machinegun, in violation of 18 U.S.C. § 924(o).

             The defendant is currently incarcerated at FCI Allenwood Low in
Pennsylvania. To date, he has served less than 10 years of his 22-year term of imprisonment.

               II.    The Instant Application

               On July 13, 2020, the defendant filed a Request for Compassionate
Release/Reduction in Sentence, citing to his underlying health conditions and the COVID-19
pandemic. See Pro Se Motion, Exhibit A, ECF Docket Entry No. 70 at 8. Specifically, the
defendant referred to his “chronic kidney disease, Stage III (moderate)” and “hypertension” as
grounds for release. Id.

               On July 24, 2020, the warden of FCI Allenwood Low denied the defendant’s
request, writing that the defendant’s age of 40 years old did not qualify for compassionate release
for elderly inmates with certain medical conditions and that “consideration may also be given to
inmates who have an incurable, progressive illness or who have suffered a debilitating injury
from which they will not recover. Your case was reviewed and determined that although you
have medical concerns, they are not debilitating.” Pro Se Motion, Exhibit B, ECF Docket Entry
No. 70 at 9. The warden further informed the defendant, “If you are not satisfied with this
response, you may appeal through the Bureau of Prisons, Administrative Remedy Process by
obtaining an Informal Resolution form through your Correctional Counselor.” Id. 2

              On August 21, 2020 the defendant filed the instant pro se motion. On January 22,
2021, appointed counsel filed a supplemental brief in support of the motion. The Motion seeks
compassionate release on the ground that his medical conditions – namely, kidney disease and
hypertension – put the defendant at greater potential risk from the COVID-19 pandemic. See
ECF Docket Entry No. 79.

       III.    The COVID-19 Pandemic and BOP Response

                In response to the COVID-19 pandemic, the Federal Bureau of Prisons (the
“BOP”) has implemented a series of “Action Plans” in order to minimize the risk of COVID-19
transmission into and inside its facilities. See bop.gov/coronavirus/. On March 13, 2020, the
BOP announced that it was implementing the COVID-19 Phase Two Action Plan in order to
minimize the risk of COVID-19 transmission into and inside its facilities. Id. As of that date,
the Action Plan comprised certain preventive and mitigation measures, including the following:
all incoming inmates were screened, and staff were regularly screened; contractor visits were
limited to essential services, while nearly all attorney, social, and volunteer visits were
suspended; inmate movements between facilities were extremely limited; and institutions were
taking additional steps to modify operations to maximize social distancing. Id.; see also
bop.gov/coronavirus/covid19_status.jsp.

       2The government is not arguing that the defendant has failed to exhaust his
administrative remedies.



                                                3
                The BOP has continued to modify operations at its facilities over the course of the
pandemic, as appropriate, to respond to the continued health threat presented by COVID-19.
Currently, all incoming inmates are screened and tested, and within each institution the BOP has
implemented “modified operations to maximize social distancing,” including efforts to minimize
inmate gathering, while still allowing for mental health treatment, medical care, commissary
visits, telephone and legal call usage, and other functions. See Federal Bureau of Prisons
resources page, available at https://www.bop.gov/coronavirus/covid19_status.jsp.

                 Each institution has the authority to suspend social visitation as necessary, and
staff at FCI Allenwood Low, where the defendant is incarcerated, have informed the government
that social visits are currently suspended. Additionally, FCI Allenwood Low staff have informed
the government that only limited group gathering is permissible, with attention paid to social
distancing as much as possible, while still facilitating inmate access to the commissary, laundry,
showers, telephone, and computers. All staff and inmates are screened for a temperature
exceeding 100.4 degrees and overt respiratory symptoms, and issued appropriate face coverings,
which they are required to wear when in public areas where social distancing cannot be achieved.
Inmates who are symptomatic or have a temperature are isolated and tested for COVID-19.
When a staff or inmate case of COVID-19 is identified, contact tracing of both inmates and staff
is performed. All inmates identified as close contacts of the positive case are assessed for
symptoms and tested. Further, inmates who spend time outside of the institution, such as for
medical treatment, furlough, work release, or a court appearance, are tested upon return.

               Currently, at FCI Allenwood Low, there is a single confirmed case of COVID-19
among inmates and staff.3 Staff at FCI Allenwood Low have informed the government that
vaccination of inmates at the institution has begun.

       IV.     The Court Should Deny the Defendant’s Motion for A Sentencing Reduction

               A. Legal Standard

                 If a defendant has exhausted his administrative remedies, § 3582(c)(1)(A)(i)
permits a court to modify an already imposed sentence upon a showing of “extraordinary and
compelling reasons.” Specifically, a court may “modify a term of imprisonment” when, “after
considering the factors set forth in section 3553(a) to the extent that they are applicable,” and to
the extent a reduction is consistent with the applicable policy statement in the Sentencing
Guidelines, the court “finds that extraordinary and compelling reasons warrant such a reduction.”
Id.; see also United States v. Gotti, 2020 WL 497987, at *2 (S.D.N.Y. Jan. 15, 2020) (“It is
important to note that a defendant who meets all the criteria for compassionate release
consideration listed above is not thereby automatically entitled to a sentence modification. He is
simply eligible for a sentence modification. The court confronted with a compassionate release
motion is still required to consider all the Section 3553(a) factors to the extent they are
applicable, and may deny such a motion if, in its discretion, compassionate release is not

       3  Federal Bureau of Prisons, COVID-19 Cases, www.bop.gov/coronavirus (providing
daily tallies of confirmed infections) (last accessed February 12, 2021, at 12:24 p.m.).



                                                 4
warranted because Section 3553(a) factors override, in any particular case, what would otherwise
be extraordinary and compelling circumstances.”).

                The Guidelines and BOP policy have established clear criteria to aid in a court’s
determination of when compassionate release is appropriate pursuant to § 3582(c)(1)(A)(i). See
U.S.S.G. § 1B1.13; see also BOP Program Statement 5050.50 (“Compassionate
Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§ 3582 and
4205(g)”), available at https://www.bop.gov/policy/progstat/5050_050_EN.pdf. Both the
Guidelines and the BOP Program Statement primarily limit compassionate relief to cases of
serious illness or impairment, advanced age, or a need to care for a child, spouse, or registered
partner. See id.; see also United States v. Traynor, 04-CR-0582 (NGG), 2009 WL 368927, at *1
n.2 (E.D.N.Y. Feb. 13, 2009). As the Court recognized in Traynor, Congress indicated that
§ 3582(c)(1) “applies . . . to the unusual case in which the defendant’s circumstances are so
changed, such as by terminal illness, that it would be inequitable to continue the confinement of
the prisoner.” Id. at *1 (citing Senate Report No. 98–225, 98th Cong., 2d Sess., reprinted in
1984 U.S.C.C.A.N. 3182, 3304).

               In United States v. Brooker (Zullo), 976 F.3d 230, No. 19-3218, 2020 WL
5739712 (2d Cir. Sept. 25, 2020), the Second Circuit held that “the First Step Act freed district
courts to consider any potentially extraordinary and compelling reasons that a defendant might
raise for compassionate release.” Id. at 230.4 Nonetheless, this Court should look to § 1B1.13 as
highly probative evidence of Congressional intent, and hold that § 3582(c)(1)(A)(i) at most
confers upon district courts authority to grant compassionate release on grounds that are
categorically similar to, if not constrained by, those set forth in § 1B1.13. See United States v.
Pinto-Thomaz, 454 F. Supp. 3d 327, 329 (S.D.N.Y. 2020) (holding that, under
§ 3582(c)(1)(A)(i), district courts have “discretion to grant compassionate release motions on
grounds that are distinct from, but of similar magnitude and importance to, those specifically
enumerated in Application Note 1 to U.S.S.G. § 1B1.13.”); United States v. Ebbers, 432 F. Supp.
3d 421, 427 (S.D.N.Y. 2020) (concluding that § 1B1.13 is “anachronistic,” but “nonetheless,
helpful in defining a vague standard.”).

               A defendant seeking relief under § 3582(c)(1)(A) “bears the initial burden to put
forward evidence that establishes an entitlement to a sentence reduction.” United States v.
Greenhut, No. 18-CR-00048 (CAS), 2019 WL 6218952, at *1 (C.D. Cal. Nov. 21, 2019); Cannon
v. United States, No. CR 11-048 (CG), 2019 WL 5580233, at *2 (S.D. Ala. Oct. 29, 2019) (“[T]he
defendant has the burden to show circumstances meeting the test for compassionate release.”); see
also United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016) (same under § 3582(c)(2)); United
States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (same); United States v. Butler, 970 F.2d


       4 While the government acknowledges that Zullo is controlling precedent, the government
respectfully submits that Zullo was wrongly decided. In 28 U.S.C. § 994(t), Congress delegated
to the Sentencing Commission the authority to define the term ‘extraordinary and compelling
reasons. The First Step Act altered only the procedural mechanism in § 3582(c)(1) and did not
revoke the authority delegated to the Commission in § 994(t), or purport to expand the basis for
compassionate release beyond the categories identified by the Sentencing Commission in the
application note to U.S.S.G. § 1B1.13.


                                                5
1017, 1026 (2d Cir. 1992) (“A party with an affirmative goal and presumptive access to proof on
a given issue normally has the burden of proof as to that issue.”).

               B. The 3553(a) Factors Warrant Continued Detention

                The defendant argues that his medical history, combined with the fact of the
pandemic, constitute “extraordinary and compelling circumstances” to justify a sentencing
reduction to time served. See Def. Mot. at 4. The medical circumstances described by the
defendant do not justify such a drastic reduction in the defendant’s sentence, particularly in light
of the relevant Section 3553(a) factors and the magnitude of the defendant’s crimes. See e.g.,
United States v. Jones, No. 3:99-CR-264-1 (VAB), 2020 WL 2782395, at *4 (D. Conn. May 29,
2020) (denying compassionate release application for defendant with, inter alia, hypertension
and chronic kidney disease, in light of the 3553(a) factors); United States v. Seshan, No. 14 CR.
620 (JFK), 2020 WL 2215458, at *3 (S.D.N.Y. May 6, 2020) (denying compassionate release
application for defendant with end-stage renal failure and hypertension in light of 3553(a)
factors, given that defendant’s drug offense involved discharge of a firearm).

                While the coronavirus pandemic is, without question, a health crisis of the utmost
gravity, the BOP has undertaken a variety of measures to mitigate the potential spread of
COVID-19, including the suspension of social visits, restriction on inmate movement, and other
means of mandating social distancing. And in fact, the present measures appear to be effective at
FCI Allenwood Low, which currently has a single confirmed active COVID-19 infection. Thus,
even assuming that the defendant’s medical conditions place him at greater risk of harm during
the pandemic, the specific circumstances of his incarceration do not rise to the type of
“extraordinary and compelling” circumstances justifying the relief sought. See United States v.
Messina, No. 11-CR-31 (KAM) (E.D.N.Y. May 11, 2020), ECF Docket Entry dated May 11,
2020 (denying compassionate release for 59 year old with history of heart attack, clogged
arteries, and diabetes because, inter alia, the risk of infection at the defendant’s current facility,
which had no confirmed cases among inmates, was minimal).

               Moreover, as of this writing, two vaccines have been approved for use in the
United States to prevent COVID-19 infections and have begun to be distributed around the
country, and a third has been submitted for emergency approval. Staff at FCI Allenwood Low
have informed the government that vaccination of inmates at the institution has begun. The start
of a mass vaccination effort throughout the country, and at FCI Allenwood Low, indicates that
the defendant’s potential to contract COVID-19 is a temporary one, and one that can be expected
to diminish rapidly as more individuals in his institution receive vaccines, including the
defendant himself.

                Importantly, the factors set forth in 18 U.S.C. § 3553(a) clearly weigh against the
defendant’s release. See Gotti, 2020 WL 497987, at *2 (“The court confronted with a
compassionate release motion is still required to consider all the Section 3553(a) factors to the
extent they are applicable, and may deny such a motion if, in its discretion, compassionate
release is not warranted because Section 3553(a) factors override, in any particular case, what
would otherwise be extraordinary and compelling circumstances.”). The defendant committed
himself to a violent and sophisticated terrorist group in Yemen, where he met with and conspired
with individuals at the highest levels of that organization. He contributed to Inspire Magazine,


                                                  6
AQAP’s English language publication, a typical issue of which promoted and justified violence,
including the killing of innocent civilians and the building of homemade bombs. While in
Yemen, the defendant received weapons training and engaged in a gunfight. Thereafter, in
consultation with Anwar al-Awlaki, the defendant sought to recruit additional English-speaking
individuals to AQAP and accepted money to do so.

                These are crimes of an extraordinary magnitude; as Judge Gleeson put it at the
defendant’s sentencing, “it is hard to conjure a more serious offense.” Sent Tr. dated August 12,
2015, at 31:7. Any reduction in the defendant’s sentence would not only pose a tremendous risk
to the safety of the public, but would fail to “reflect the seriousness of the offense, . . . promote
respect for the law, and . . . provide just punishment for the offense,” 18 U.S.C. § 3553(a)(2)(A).
That is particularly the case where the defendant has recently sought, in an affidavit attached to
his motion to vacate his conviction pursuant to 18 U.S.C. § 2255, to minimize the seriousness of
his offense, in the hopes that it will win his release from prison. See ECF Docket Entry No. 78-
2. To the contrary, the nature and gravity of the defendant’s crimes mandate his continued
detention. 5 See United States v. Sabir, No. 05-CR-673 (LAP), 2020 WL 5026883, at *5
(S.D.N.Y. Aug. 25, 2020) (denying compassionate release for a defendant convicted of providing
material support to al-Qaeda, because “decreasing the sentence would. . . go counter to the
mandates that a sentence should constitute just punishment for the offense and should deter
others from engaging in similar conduct.”).6

                Moreover, the defendant has served less than half of the 22-year term of
imprisonment that Judge Gleeson imposed. That sentence was sufficient, but not greater than
necessary, in light of the extraordinarily serious crimes the defendant committed and the need to
deter others from committing similar crimes of providing material support to a designated
foreign terrorist organization. Reducing his sentence now “would diminish his transgressions
and undermine the goals of the original sentence, among them, the need to dispense adequate

       5 The defendant also argues that his deportation to Nigeria upon release weighs in favor
of granting the instant motion. Def. Mot. at 15-16. To the contrary, the inability to meaningfully
supervise the defendant upon his deportation creates an even greater risk that the defendant
might rejoin AQAP or otherwise engage in violence or criminal activity, underscoring the risk to
the public posed by the defendant’s release.
       6  The defendant cites to United States v. Hassoun, 470 F. Supp. 3d 804, 806 (N.D. Ill.
2020) in support of his application, arguing that Hassoun demonstrates that the commission of
even violent terrorist activities does not preclude compassionate release. See Def. Mot. at 15.
Hassoun, however, is distinguishable. Importantly, the Hassoun court cautioned that it was
granting compassionate release because the defendant, who had “debilitating hereditary auto-
inflammatory disease that puts him at a high risk of life-threatening complications from COVID-
19” had been “encouraged by undercover law enforcement and never posed an actual threat to
the public.” Id. Importantly, the Court also emphasized that “[Hassoun’s] conduct was not
driven by religious ideology or any connection to a terrorist organization like ISIS or Al-Qaida.”
Id. Here, in contrast, the defendant sought out AQAP of his own accord and joined a highly
organized, violent terrorist network. Those facts render Hassoun inapposite and underscore the
threat this defendant would pose if released.



                                                 7
punishment and to deter others.” United States v. Gray, No. 08-CR-00421 (BMC), 2021 WL
293380, at *3 (E.D.N.Y. Jan. 28, 2021).

       V.     Conclusion

              For the reasons set forth above, the defendant’s motion for compassionate release
should be denied.


                                                   Respectfully submitted,

                                                   SETH D. DUCHARME
                                                   Acting United States Attorney

                                           By:       /s/
                                                   Sarah M. Evans
                                                   Assistant U.S. Attorney
                                                   (718) 254-6490




cc:    Matthew Galluzzo, Esq. (by ECF)




                                              8
